


117 S333 IS: COVID–19 Nursing Home Protection Act of 2021
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 333
IN THE SENATE OF THE UNITED STATES

February 22, 2021
Mr. Casey (for himself, Mr. Warnock, Mr. Whitehouse, Mr. Blumenthal, Mr. Booker, Ms. Cantwell, Mr. Menendez, Mrs. Shaheen, Ms. Smith, Ms. Klobuchar, Ms. Duckworth, Mr. Van Hollen, Mr. Brown, Ms. Cortez Masto, Mr. Reed, Ms. Hirono, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend title XI and title XVIII of the Social Security Act to provide funding for State strike teams, technical assistance, and infection control for resident and worker safety in skilled nursing facilities and nursing facilities, and for other purposes. 


1.Short titleThis Act may be cited as the COVID–19 Nursing Home Protection Act of 2021. 2.State strike teams for resident and worker safety (a)In generalPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following:

1150C.State strike teams for resident and worker safety
(a)In generalFrom amounts appropriated under subsection (c), the Secretary shall allocate funds among the States for purposes of establishing and implementing strike teams in accordance with subsection (b).  (b)Use of fundsA State that receives funds under this section shall use such funds to establish and implement a strike team that will be deployed to a skilled nursing facility (as defined in section 1819(a)) or nursing facility (as defined in section 1919(a)) in the State with diagnosed or suspected cases of COVID–19 among residents or staff for the purposes of assisting with COVID–19 vaccinations, clinical care, infection control, or staffing. 
(c)FundingThere are hereby appropriated to the Centers for Medicare & Medicaid Services Program Management Account, out of any money in the Treasury not otherwise appropriated, $750,000,000 for the fiscal year ending September 30, 2021, to remain available through September 30, 2022, for purposes of carrying out this section.. (b)Emergency designation (1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 3.Providing for infection control support to skilled nursing facilities through contracts with quality improvement organizations (a)In generalSection 1862(g) of the Social Security Act (42 U.S.C. 1395y(g)) is amended—
(1)by striking The Secretary and inserting (1) The Secretary; and (2)by adding at the end the following new paragraph:

(2)
(A)The Secretary shall ensure that at least 1 contract with a quality improvement organization described in paragraph (1) entered into on or after the date of the enactment of this paragraph and before the end of the emergency period described in section 1135(g)(1)(B) (or in effect as of such date) includes the requirement that such organization provide to skilled nursing facilities with cases of COVID–19 (or facilities attempting to prevent outbreaks of COVID–19) infection control support described in subparagraph (B) during such period. (B)For purposes of subparagraph (A), the infection control support described in this subparagraph is, with respect to skilled nursing facilities described in such subparagraph, the development and dissemination to such facilities of protocols relating to the prevention or mitigation of COVID–19 at such facilities and the provision of training materials to such facilities relating to such prevention or mitigation..
(b)FundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund (as described in section 1841 of the Social Security Act (42 U.S.C. 1395t)) and the Federal Hospital Insurance Trust Fund (as described in section 1817 of such Act (42 U.S.C. 1395i)), in such proportions as determined appropriate by the Secretary, to the Centers for Medicare & Medicaid Services Program Management Account, of $210,000,000, to remain available until expended, for purposes of entering into contracts with quality improvement organizations under part B of title XI of such Act (42 U.S.C. 1320c et seq.). Of the amount transferred pursuant to the previous sentence, not less than $110,000,000 shall be used for purposes of entering into such a contract that includes the requirement described in section 1862(g)(2)(A) of such Act (as added by subsection (a)).  4.Requiring long term care facilities to report certain information relating to COVID–19 cases and deaths (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall, as soon as practicable, require that the information described in paragraph (1) of section 483.80(g) of title 42, Code of Federal Regulations, or a successor regulation, be reported by a facility (as defined for purposes of such section).
(b)Demographic informationThe Secretary shall post the following information with respect to skilled nursing facilities (as defined in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a))) and nursing facilities (as defined in section 1919(a) of such Act (42 U.S.C. 1396r(a))) on the Nursing Home Compare website (as described in section 1819(i) of the Social Security Act (42 U.S.C. 1395i–3(i))), or a successor website, aggregated by State: (1)The age, race/ethnicity, and preferred language of the residents of such skilled nursing facilities and nursing facilities with suspected or confirmed COVID–19 infections, including residents previously treated for COVID–19.
(2)The age, race/ethnicity, and preferred language relating to total deaths and COVID–19 deaths among residents of such skilled nursing facilities and nursing facilities. (c)ConfidentialityAny information reported under this section that is made available to the public shall be made so available in a manner that protects the identity of residents of skilled nursing facilities and nursing facilities.
(d)ImplementationThe Secretary may implement the provisions of this section by program instruction or otherwise.   